DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18,30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In line 5 of claim 18, because the intravascular stent includes “substances affecting cells” it can be understood to positively claim a living tissue which makes the product non-statutory. Since the cells to be “affected” would be in the body, the living matter of the present invention is not the result of human intervention; it is of nature, which has been held not patentable. It is suggested to reword the clause to be functional such as “substances configured to affect cells” or “substances capable of affecting cells” to avoid the combination of the stent with the body cells.   In lines 3,4 of 30, because the intravascular stent includes “cell-penetrating peptides together with CRISPR/dCas9 system activating the tropomyosin” it can be understood to positively claim a living tissue which makes the product non-statutory. The limitation reads as or can be interpreted such that it is claiming the result occurring from tropomysin-1 expression. All dependent claims (19-34) carry the problem of its independent claim and are also rejected. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gentle” in claims 18,22 is a relative term which renders the claims indefinite. The term “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not evident what “gentle edges” can exactly encompass or what “gentle passageways” are bound by. These features are not specifically defined by the scope of the terminology and thus indiscernible what the structure is limited to.  
The term “extreme” in claim 22 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not evident what “extreme main segments” can exactly encompass or where these segments are actually present along the stent axis. 
plate- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "plate- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Since plates come in all shapes and sizes, one does not know the boundaries of the comparative clause “plate-like” to understand the scope.
Also in claim 18, in line 9 the recitation “curves in having shape of letter V with rounded edges…” is ambiguous because when one describes a letter with deviations it begins to contradict what that letter is.
Also in claim 23, the use of alternative language is ambiguous because it is totally confusing as to what shape the elements are suppose to be. It seems improper to nominal recite an element with one configuration and then in a dependent claim recite the element to then be different. This would be contradictory.
Claim 33 recites the limitation "the marker-filled ring" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the plate-like end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
 Dependent claims carry the same problems of their independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (2016/0220401) in view of Mangiardi (2013/0236498). Longo et al. show (Fig. 3) an intravascular stent 2 comprising: a main body in having a form of a tube with a lateral surface and an inner surface, which has a repeated, symmetrical segmented pattern made by cut-outs (paragraph 32) on the lateral surface of the tube. Fig. 3A of Longo show the cut-outs forming the segmented patterns of the stent construction at same time form elongated lines 16 of a main segment situated around a longitudinal stent axis and are connected via U-shaped connecting elements thus creating around the longitudinal axis of the stent a geometric pattern resembling a meander of gentle edges, and two curves in having shape of letter "V" 20 with rounded edges together with an oval plate (which holds element 22) form a connecting segment to connect with connectors of the elongated lines of the main segment, wherein every next main segment is a mirror reflection of a corresponding previous segment. It is noted that Longo et al. did disclose (paragraph 66) substances that can affect cells can .
Claims 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498). Burgermeister et al. show (Fig. 11) an intravascular stent 150 comprising: a main body in having a form of a tube with a lateral surface and an inner surface, which has a repeated, symmetrical segmented pattern made by cut-outs (paragraph 24) on the lateral surface of the tube with the cut-outs forming the segmented patterns of the stent construction at same time form elongated lines of a main segment situated around a longitudinal stent axis and are connected via U-shaped connecting elements thus creating around the longitudinal axis of the stent a geometric pattern resembling a meander of gentle edges, and two curves in having shape of letter "V"  with rounded edges together with an oval plate 155 form a connecting segment to connect with .
Claims 20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Fischell et al. (2011/0093059). Burgermeister et al.  in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose the connecting segments are arranged parallel to each other along a transverse stent axis and are attached alternately to next connector of the elongated lines of the main segment thus forming an alpha helix pattern or in other terms the connecting segments are attached to every second connecting element 40 with connecting segments 41 of the stent being attached to every second connecting element 44 of the elongated lines 48 of the main segment. It would have been obvious to one of ordinary skill in the art to use connecting segments arranged parallel to each other along a transverse stent axis and are attached alternately to next connector of the elongated lines of the main segment thus forming an alpha helix pattern as taught by Fischell et al. with the stent of Burgermeister et al.  as modified by Mangiardi such that it provides greater flexibility by having the offset or alternating second connections, see paragraph 8 of Fischell et al.
Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Majercak (CA 2962061). Burgermeister et al.  in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose some stent segments which are extreme main segments with every other peak or second outer connecting element to connect the elongated lines terminate in gentle passageways with a plate in the shape of a round-point spade. Majercak teaches a stent with alternating apex of rings at the ends of the stent having plates with a shape of a round-point spade. It would have been obvious to one of ordinary skill in the art to use terminal end plates with a round-point spade shape as taught by Majercak with the stent of Burgermeister et al.  as modified by Mangiardi such that it aids in attaching the stent within the body vessel, see abstract Majercak. With respect to claim 24, Burgermeister did not disclose an outer covering with drugs and that they are a cellular proliferating inhibiting type. Mangiardi teaches (paragraph . 
	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Carpenter et al. (2008/0288057). Burgermeister et al.  in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose the entire inner surface of the stent, including the inner surface of a marker-filled oval ring of the connecting segment of the stent and the inner surface of the marker-filled ring of the connecting elements to connect the elongated lines of the extreme main stent segments in the shape of a round-point spade, is covalently immobilized or in a film with monoclonal anti-CD144 antibodies. Carpenter et al. teach (paragraph 65) a stent with has the entire inner surface covered with antibodies. Carpenter further teaches (paragraph 57) CD 144 has .
	Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) as applied to claim 18 above, and further in view of Chien et al. (2012/0027807). Burgermeister et al.  in view of Mangiardi is explained supra. However, Burgermeister et al. as modified by Mangiardi did not explicitly disclose an inner covering of the stent comprises
a system of induction of tropomyosin-1 expression, especially covalent or electrostatic
complexes of cell-penetrating peptides together with CRISPR/dCas9 system activating the tropomyosin-1 expression or with expression vectors determining the expression of human recombinant tropomyosin-1, or with stabilized mRNA molecules coding human tropomyosin-1, and forms the layer covering the inner surface of the stent main body. Chien et al. teach (paragraph 15) that an implant has a coating that can include induction of tropomyosin (paragraph 64) such that expression of the protein to control a response in tissue. It would have been obvious to one of ordinary skill in the art to utilize a coating on medical implant that includes coded material to express tropomyosin-1 as taught by Chien et al. with the stent of Burgermeister et al. as modified with Mangiardi in order to suppress the cells within the lumen from causing restenosis. Regarding claim 31, it can be construed that per the teaching (paragraph 62) of Mangiardi that the inner covering (see explanation above) of the stent takes up to . 
Claims 33,34 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (2003/0069630) in view of Mangiardi (2013/0236498) and Chien et al. (2012/0027807) as applied to claim 30 above, and further in view of Krause et al. (2008/0140176). Burgermeister et al.  in view of Mangiardi and Chien et al. is explained supra. However, Burgermeister et al. as modified by Mangiardi and Chien did not explicitly disclose an inner covering of the stent is located centrally on the inner surface of an oval plate or the plate-like end or a marker-filled ring of the connecting elements to connect the elongated lines of the extreme main segments of the stent and is shaped in the shape of a round-point spade. Krause et al. teach (paragraph 20) that an inner covering can be applied with treatment material for the stent to therapeutically treat a vessel lumen. Krause further teaches (paragraph 21) that the covering is centrally located on the surface of a plate-like element. It would have been obvious to one of ordinary skill in the art to provide the inner covering centrally on a plate-like element or oval plate as taught by Krause et al. with the stent of Burgermeister as modified by Mangiardi and Chien such that it can provide treatment at varied locations, see Krause paragraphs 58,59.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799